DETAILED ACTION
	Applicant’s response, filed 13 July 2021 has been entered.
	Claim(s) 1-8, 10-17, and 19 are currently pending. 
	The objection(s) to Figure(s) 2B and 2C have been withdrawn in light of the argument(s)/amendment(s) to the Figure(s) contained in Applicant’s response. 
	The objection(s) to the specification has been withdrawn in light of the Examiner’s amendment to the specification outlined below.  
The objection(s) to claim(s) 4, 5, and 13 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	 
The objection(s) to claim(s) 14 have been withdrawn in light of the Examiner’s amendment(s) to the claim(s) outlined below. 
	Rejection of claim(s) 1-8, 10-17, and 19 under 35 U.S.C. §112(b) has/have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1-8, and 19 under 35 U.S.C. §101 has/have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 10-17 under 35 U.S.C. §101 has/have been withdrawn in light of Examiner’s amendment(s) to claim 10 outlined below.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Mingji Jin on 21 July 2021.
The application has been amended as follows: 

Please REPLACE paragraph [0045] of the specification with the following:
16 determining module 235 may compare the minimum lateral shift with pre-stored values 209 to determine one or more co-efficient value sets corresponding to the minimum lateral shift. 

Please amend the claims as follows:
10. (Currently Amended) A trajectory determining system for determining an optimal trajectory for navigation of an autonomous vehicle, the trajectory determining system comprising: 
a processor; and 

detect an occurrence of a predefined condition related to diversion of the autonomous vehicle from a planned navigation path, based on -7-Application No.: 16/261,645 Attorney Docket No.: 11612.0799-00000 environment data received from one or more sensors configured in the autonomous vehicle; 
determine a minimum lateral shift for handling the detected predefined condition related to diversion of the autonomous vehicle from the planned navigation path, based on a speed of the autonomous vehicle; 
determine one or more co-efficient value sets corresponding to the minimum lateral shift by comparing the minimum lateral shift with pre-stored values, wherein the pre-stored values are generated based on a trial run of the autonomous vehicle under one or more predefined trial conditions of the autonomous vehicle; 
determine for each of the one or more co-efficient value sets, 
a linear velocity and an angular velocity at a plurality of time instances using each of the one or more co-efficient value sets; and 
position co-ordinates and orientation at the corresponding time instances using the corresponding linear velocity and the corresponding angular velocity, 
until the linear velocity is determined to be at least a predefined percentage to an initial linear velocity of the autonomous vehicle recorded at the predefined distance; 

determine an optimal trajectory for the navigation of the autonomous vehicle based on weightage of each of the one or more trajectories, wherein the weightage of each of the one or more trajectories is computed based on cumulative variation in the orientation required for navigating along the corresponding trajectory and total time required for navigating along the corresponding trajectory; 
provide the determined optimal trajectory to a navigation module associated with the trajectory determining system to navigate the autonomous vehicle; and 
the navigation module associated with the trajectory determining system configured to control the autonomous vehicle to follow the determined optimal trajectory.
19. (Currently Amended) A non-transitory computer readable medium including instructions stored thereon that when processed by at least one processor causes a trajectory determining system to perform operations comprising: 
detecting an occurrence of a predefined condition related to diversion of [[the]] an autonomous vehicle from a planned navigation path, based on environment data received from one or more sensors configured in the autonomous vehicle; 

determining one or more co-efficient value sets corresponding to the minimum lateral shift by comparing the minimum lateral shift with pre-stored values, wherein the pre-stored values are generated based on a trial run of the autonomous vehicle under one or more predefined trial conditions of the autonomous vehicle; 
determining for each of the one or more co-efficient value sets, -11-Application No.: 16/261,645 Attorney Docket No.: 11612.0799-00000 
a linear velocity and an angular velocity at a plurality of time instances using each of the one or more co-efficient value sets; and
 position co-ordinates and orientation at the corresponding time instances using the corresponding linear velocity and the corresponding angular velocity, 
until the linear velocity is determined to be at least a predefined percentage to an initial linear velocity of the autonomous vehicle recorded at the predefined distance; 
generating one or more trajectories corresponding to each of the one or more co-efficient value sets based on the position co-ordinates and the orientation determined at the plurality of time instances; 
determining an optimal trajectory for the navigation of the autonomous vehicle based on weightage of each of the one or more trajectories, wherein the weightage of each of the one or more trajectories is computed based on cumulative variation in the orientation required for navigating along the 
providing the determined optimal trajectory to a navigation module associated with the trajectory determining system to navigate the autonomous vehicle; and 
controlling, by the navigation module associated with the trajectory determining system, the autonomous vehicle to follow the determined optimal trajectory.
Allowable Subject Matter
Claims 1-8, 10-17, and 19 allowed.	
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski, can be reached at (571) 272-2706.  The fax number for the organization to which this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Andy Schneider/
Examiner, Art Unit 3669
	
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669